IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: PETITION FOR PERMISSION TO        : No. 43 MM 2016
EMPANEL THIRD INDICTING GRAND            :
JURY                                     :
                                         :
                                         :
PETITION OF: THE HONORABLE               :
JACQUELINE C. CODY, PRESIDENT            :
JUDGE OF CHESTER COUNTY                  :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of June, 2016, the Petition to Empanel Third Indicting

Grand Jury is GRANTED.